Citation Nr: 1023441	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1975 to March 1979 and from October 1981 to January 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The issue on appeal was remanded 
for additional development in January 2008 and in March 2009.  
The requested development, to the extent possible, has been 
substantially completed.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that an initial claim 
of entitlement service connection for PTSD should also be 
read as including other psychiatric disorder diagnoses 
reasonably raised by the symptoms described and all 
information obtained in support of the claim.  The issue of 
service connection for a psychiatric disability other than 
PTSD has not been developed for appellate review, and must 
therefore be remanded.  It is significant to note that 
treatment records include diagnoses of a depressive disorder.  
Accordingly, consideration of the Veteran's claim for service 
connection for a psychiatric disability other than PTSD is 
deferred pending completion of the development sought in the 
remand that follows the decision below.

The Board, however, can find no reason why it should not 
adjudicate the narrow issue of service connection for PTSD, 
which has been fully developed, and will do so in the 
decision that follows, with the assurance that the broader 
issue of service connection for a psychiatric disability 
other than PTSD will be fully developed and adjudicated upon 
remand.  To not adjudicate the PTSD issue at this time would 
require that it be remanded to the agency of original 
jurisdiction (AOJ), an exercise that would serve no useful 
purpose because the PTSD issue is already fully developed.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Clear and unmistakable evidence demonstrates the 
Veteran's PTSD preexisted military service and that it was 
not aggravated beyond the normal progress of the disorder 
during or as a result of active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2003, August 2003, and March 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  The available record 
includes service treatment and personnel records, VA 
treatment and examination reports, the Veteran's statements 
and testimony in support of the claim, and an August 2007 
statement from D.M.  VA regulations provide that in the case 
of records requested to corroborate a claimed stressful event 
in service, the claimant must provide information sufficient 
for the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).  The Court has held, however, that VA's "duty 
to assist is not always a one-way street" and that if a 
veteran wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

In VA correspondence dated in May 2009, sent to his address 
of record, the Veteran was requested to provide additional 
information identifying D.M. so that their service together 
could be verified.  There is no evidence of a reply nor does 
the available evidence adequately identify D.M. warranting 
further assistance to locate any existing records in the 
custody of a Federal department or agency.  Although 
verification of the active service of D.M. could not be 
obtained as requested by the Board on remand, the information 
provided by D.M. that the Veteran experienced interpersonal 
conflicts with his sergeant during active service was, in 
essence, conceded by the July 2009 VA examiner.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the 
July 2009 VA medical opinion obtained in this case is 
adequate as it is predicated on a substantial review of the 
record and medical findings and considers the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  The regulations provide that 
determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Under VA regulations, service connection may be established 
on a secondary basis for a disability which is proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt, at 297.  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Federal 
Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for treatment or 
diagnosis of a psychiatric disorder.  Enlistment and 
separation examinations dated in January 1975, December 1978, 
May 1981, and January 1983 revealed normal psychiatric 
evaluations.  In reports of medical history the Veteran 
denied having ever been treated for a mental condition.  A 
March 1982 report noted he received nonjudicial punishment 
for being disrespectful in deportment to his superior 
noncommissioned officer.  Treatment records noted positive 
drug screenings.

VA treatment records dated in January 2000 noted the Veteran 
seemed to have dysphoric periods that were more related to 
personality structure and/or childhood PTSD than a primary 
mood disorder.  A February 2001 VA General Medical 
examination noted he reported he had been abused by his 
father and that he had been very depressed and nervous since 
then.  The diagnoses included PTSD and depression.  An August 
2001 report noted the Veteran endorsed having experienced 
several potentially traumatic events in his life, including 
gunshot and knife wounds, physical abuse as a child, and 
physical assault by the police.  It was noted that many of 
his symptoms appeared to be related to past traumatic events 
and that he also had significant PTSD symptomatology at that 
time.  Subsequent treatment records noted a history of 
depression, dysthymia, and substance abuse.  A January 2003 
report noted the Veteran presented with symptoms of PTSD 
related to a difficult and chaotic childhood punctuated by 
serious trauma.  It was noted his symptoms and acting out 
behaviors had escalated under stress, alcohol, and drug use 
and were detected in service, but that he saw intervention as 
a way to be removed from service and upon discharge he 
continued his downward spiral of worsening drug and alcohol 
abuse in an attempt to self-medicate his PTSD symptoms.  

VA PTSD examination in May 2003 found the Veteran's symptoms 
were compatible with PTSD and that with respect to PTSD, 
based upon his childhood history, he clearly met the DSM-IV 
criteria for a diagnosis.  It was also noted that the Veteran 
asserted that part of his PTSD symptoms arose from his being 
harassed while in service, but that his claims file was 
unavailable.  No opinion as to this matter was provided.

At his personal hearing in July 2007 the Veteran testified 
that he had problems during active service involving 
antagonizing behavior by a sergeant, F.  He stated, in 
essence, that the conflict had caused a great deal of his 
PTSD and ended his military career.  He reported he had been 
unable to seek rehabilitation services off base for his 
problems with alcohol and drug abuse because he was needed in 
the kitchen.  He stated he was first treated for PTSD in 1988 
at a VA hospital in Bedford, Massachusetts, but that he self-
medicated with alcohol prior to that treatment.  

In correspondence dated in August 2007 D.M. reported that he 
had worked with the Veteran in the dining hall during active 
service and that he had witnessed numerous disputes between 
the Veteran and a sergeant, F.  It was noted that the Veteran 
stated he had been told by the sergeant that he would have 
him discharged from service.  D.M. also stated that he had 
observed the sergeant belittle, degrade, and undermine the 
Veteran.  He expressed his opinion that the Veteran had 
exhibited behaviors of anger, frustration, and depression and 
that during the time he was subject to the sergeant's 
scrutiny the Veteran was suffering depression and substance 
abuse issues.  

A June 2009 VA medical opinion based upon a review of the 
record found that the Veteran experienced an increase in 
disability during military service and that the increase was 
more likely than not due to the natural progression of a 
preexisting PTSD.  It was noted that the evidence 
demonstrated extensive childhood and early adulthood trauma 
prior to military service sufficient to account for the many 
problems he experienced over the years, which predisposed him 
to be in conflict with people.  The alleged abuse from the 
sergeant appeared to have been a trigger that set off a chain 
of events, such as exacerbated substance abuse.  The examiner 
stated that it was likely that other "run ins" with 
authority would likely have occurred during the course of his 
military service or during an equivalent period of civilian 
employment which could have triggered such an exacerbation.  
The conclusion was noted to be supported by the myriad of 
interpersonal situations the Veteran experienced subsequent 
to the alleged abuse by the sergeant.  It was the opinion of 
the examiner that it was more likely than not that these 
conflicts would have occurred as a result of the Veteran's 
well-documented pre-military trauma history even if the 
alleged abuse by the sergeant had not occurred.  The examiner 
further stated that it seemed most likely that the Veteran's 
long history of poor post-military adjustment was the result 
of the natural progression of his PTSD from childhood events 
and that based upon his childhood PTSD he was pre-disposed to 
have severe interpersonal conflicts in adult life.  

Based upon the evidence of record, the Board finds that clear 
and unmistakable evidence demonstrates the Veteran's PTSD 
preexisted military service and that it was not aggravated 
beyond the normal progress of the disorder during or as a 
result of active service.  Although there is no evidence of 
treatment for PTSD prior to service, the medical evidence 
shows the traumatic events of the Veteran's childhood met the 
criteria for a diagnosis of PTSD.  The Board finds the March 
2009 VA medical examiner's opinion that the Veteran's PTSD 
existed prior to service and increased within the normal 
progression of the disorder during active service to be 
persuasive.  The opinion is shown to have been based upon a 
thorough review of the record and well supported by medical 
rationale.

While the Veteran may sincerely believe that his PTSD was 
aggravated by active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on such 
questions.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection for PTSD must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, an initial claim of entitlement service 
connection for PTSD should also be construed as including 
other psychiatric disorder diagnoses reasonably raised by the 
symptoms described and all information obtained in support of 
the claim.  Therefore, the Board finds that additional 
development is required as to the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must undertake full 
development of the Veteran's claim for 
service connection for a psychiatric 
disability other than PTSD, beginning 
with issuance of proper VCAA 
notification, and including the 
rendering of any assistance to the 
Veteran required by the VCAA.  

2.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should consider the issue 
remaining on appeal in light of all 
information or evidence received.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


